DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on April 27, 2021. These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1 recites, “at least a pair of external electrodes” in line 4 and “the pair of external electrodes” in lines 15-16 and 19, but recites, “the external electrode” in lines 6, 11, and 23, and in claim 2. 
Claim 1 recites, “a pair of end surfaces” in line 8 and “the pair of end surfaces” in line 10, but recites, “the end surface” in line 24 and 28. 
Claim 1 lines 24-25 recite, “the side surface”, but there are four side surfaces recited in lines 9-10.
Claim 1 lines 15-22: “in at least one of…” should most likely end in a comma and not a semicolon (see and compare claim 11 line 17).
Claim 11 recites, “the end surface” in lines 18 and 21-22, but recites, “a pair of end surfaces” in lines 6-7 and “the pair of end surfaces in line 8.
Claim 11 recites, “the side surface” in lines 19 and 22 but recites, “four side surfaces” in lines 7-8.
The remaining claims are rejected by reason of their dependency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Publication 2020/0152387 to Takeuchi et al. (hereinafter Takeuchi).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection under 35 U.S.C. 102(a)(1) because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it also constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim 1
Takeuchi (FIG. 2, 4, 6) discloses a ceramic electronic component comprising:
a ceramic body (11) including a ceramic layer (12) and an internal electrode (13) stacked in layers; and
at least a pair of external electrodes (14) on a surface of the ceramic body (11); wherein
the internal electrode (13) and the external electrode (14) are electrically interconnected;
 the ceramic body (11) includes a pair of end surfaces (15) at which the internal electrode (13) is led out, and four side surfaces (16) connecting the pair of end surfaces (15);
 the external electrode (14) includes at least a high glass content layer (141) including glass (paragraph 54) and a low glass content layer (142) including no glass (paragraph 58) or including glass at a ratio smaller than the high glass content layer (141);
 in at least one of a cross section including the pair of external electrodes (14) that is obtained by cutting in a direction perpendicular or substantially perpendicular to a direction of a plane in which the internal electrode (13) extends and a cross section including the pair of external electrodes (14) that is obtained by cutting in a direction parallel or substantially parallel to the direction of the plane in which the internal electrode (13) extends;
 the external electrode (14) includes an end surface region on the end surface (15) and a side surface region on the side surface (16);
 the side surface region includes a first end portion electrically connected to the end surface region at a ridge portion of the ceramic body (11) connecting the end surface (15) and the side surface (16) together, and a second end portion opposite to the first end portion;
 at at least a portion where the internal electrode (13) is led out, the end surface region includes the high glass content layer (141) in contact with the ceramic body (11);
 at least the second end portion and a vicinity thereof includes the low glass content layer (142) in contact with the ceramic body (11); and
at least a portion of the side surface region includes a surface with the low glass content layer (142) exposed (as shown in FIG. 2, 4, 6).
Claim 2
Takeuchi discloses the ceramic electronic component according to claim 1, wherein at least one plating layer (143; paragraph 60) is provided on a surface of the external electrode (14).
Claim 4
Takeuchi (FIG. 2) discloses the ceramic electronic component according to claim 1, wherein
the end surface region includes a single layer of the high glass content layer (141); and
the side surface region includes a single layer of the low glass content layer (142; as shown in FIG. 2).
Claim 6
Takeuchi (FIG. 4) discloses the ceramic electronic component according to claim 1, wherein 
the end surface region includes multiple layers including a lower layer of the high glass content layer (141) and an upper layer of the low glass content layer (142); and
the side surface region includes a single layer of the low glass content layer (142; as shown in FIG. 4).
Claim 8
Takeuchi (FIG. 6) discloses the ceramic electronic component according to claim 1, wherein 
the end surface region includes a single layer of the high glass content layer (141); and
the side surface region includes: 
	a portion extending from the first end portion to an intermediate point that includes a single layer of the high glass content layer (141); and
	a portion extending from the intermediate point to the second end portion that includes a single layer of the low glass content layer (142; as shown in FIG. 6).
Claim 9
Takeuchi (FIG. 6) discloses the ceramic electronic component according to claim 1, wherein
the end surface region includes a single layer of the high glass content layer (141);
 the second end portion of the side surface region and a vicinity thereof includes a single layer of the low glass content layer (142); and
a remaining portion of the side surface region includes a single layer of the high glass content layer (141; as shown in FIG. 6).

Claims 1-3, 10-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2017/0018361 to Nishisaka.
Nishisaka (FIG. 1) discloses a ceramic electronic component comprising:
a ceramic body (10) including a ceramic layer (1) and an internal electrode (2) stacked in layers; and
at least a pair of external electrodes (5) on a surface of the ceramic body (10); wherein
the internal electrode (2) and the external electrode (5) are electrically interconnected;
 the ceramic body (10) includes a pair of end surfaces (21) at which the internal electrode (2) is led out, and four side surfaces (11, 31) connecting the pair of end surfaces (21);
 the external electrode (5) includes at least a high glass content layer (25) including glass (paragraph 46, 57-58) and a low glass content layer (15) including no glass (paragraph 45, 51-54) or including glass at a ratio smaller than the high glass content layer (25);
 in at least one of a cross section including the pair of external electrodes (5) that is obtained by cutting in a direction perpendicular or substantially perpendicular to a direction of a plane in which the internal electrode (2) extends and a cross section including the pair of external electrodes (5) that is obtained by cutting in a direction parallel or substantially parallel to the direction of the plane in which the internal electrode (2) extends;
 the external electrode (5) includes an end surface region on the end surface (21) and a side surface region on the side surface (11, 31);
 the side surface region includes a first end portion electrically connected to the end surface region at a ridge portion of the ceramic body (10) connecting the end surface (21) and the side surface (11, 31) together, and a second end portion opposite to the first end portion;
 at at least a portion where the internal electrode (2) is led out, the end surface region includes the high glass content layer (25) in contact with the ceramic body (10; as shown in FIG. 1);
 at least the second end portion and a vicinity thereof includes the low glass content layer (15) in contact with the ceramic body (10); and
at least a portion of the side surface region includes a surface with the low glass content layer exposed (15; as shown in FIG. 1). 
Claim 2
Nishisaka discloses the ceramic electronic component according to claim 1, wherein at least one plating layer (18; paragraph 62-63) is provided on a surface of the external electrode (5).
Claim 3
Nishisaka discloses the ceramic electronic component according to claim 1, wherein
the high glass content layer (25) has a glass content larger by about 10% by volume or more than that of the low glass content layer (15; paragraph 57-58).
Claim 10
Nishisaka discloses the ceramic electronic component according to claim 1, wherein
the end surface region includes a single layer of the high glass content layer (25); and
the side surface region includes:
	a portion extending from the first end portion to an intermediate point that includes multiple layers including a lower layer of the low glass content layer (15) and an upper layer of the high glass content layer (25); and
	a portion extending from the intermediate point to the second end portion that includes a single layer of the low glass content layer (15; as shown in FIG. 1).
Claim 11
Nishisaka (FIG. 1) discloses a method for manufacturing a ceramic electronic component including a ceramic body (10) including a ceramic layer (1) and an internal electrode (2) stacked in layers, and an external electrode (5) on a surface of the ceramic body (10), wherein the internal electrode (2) and the external electrode (5) are electrically interconnected, the ceramic body (10) includes a pair of end surfaces (21) at which the internal electrode (2) is led out, and four side surfaces (11, 31) connecting the pair of end surfaces (21), the external electrode (5) includes at least a high glass content layer (25) including glass (paragraph 46, 57-58) and a low glass content layer (15) including no glass (paragraph 45, 51-54) or including glass at a ratio smaller than the high glass content layer (25), in at least one of a cross section obtained by cutting in a direction perpendicular or substantially perpendicular to a direction of a plane in which the internal electrode (2) extends and a cross section obtained by cutting in a direction parallel or substantially parallel to the direction of the plane in which the internal electrode (2) extends, the external electrode (5) includes an end surface region on the end surface (21) and a side surface region on the side surface (11, 31), the side surface region includes a first end portion electrically connected to the end surface region at a ridge portion of the ceramic body (10) connecting the end surface (21) and the side surface (11, 31) together, and a second end portion opposite to the first end portion, at at least a portion where the internal electrode (2) is led out, the end surface region includes the high glass content layer (25) in contact with the ceramic body (10), and at least the second end portion of the side surface region and a vicinity thereof includes the low glass content layer (15) in contact with the ceramic body (10; as shown in FIG. 1), the method comprising:
preparing a ceramic body (10) including the ceramic layer (1) and the internal electrode (2) stacked in layers, the preparing including:
	preparing a plurality of ceramic green sheets (paragraph 69); 
	applying a first conductive paste to a major surface of at least one of the plurality of ceramic green sheets (paragraph 69, 71-72); 
	stacking the plurality of ceramic green sheets in layers to prepare a green ceramic body (paragraph 72); and
	firing the green ceramic body (paragraph 75); and
applying second and third conductive pastes (paragraph 69, 73, 76) to a surface of the fired ceramic body and firing the second and third conductive pastes (paragraph 75, 76) on the surface of the ceramic body (10) to form the external electrode (5; note that no specific order of the method steps is recited; see MPEP 2111.01 II).
Claim 12
Nishisaka discloses the method for manufacturing a ceramic electronic component according to claim 11, further comprising forming at least one plating layer (18; paragraph 62-63, 77-78) on a surface of the external electrode (5).
Claim 13
Nishisaka discloses the method for manufacturing a ceramic electronic component according to claim 11, wherein the high glass content layer (25) has a glass content larger by about 10% by volume or more than that of the low glass content layer (15; paragraph 57-58).
Claim 20
Nishisaka discloses the method for manufacturing a ceramic electronic component according to claim 11, wherein
the end surface region includes a single layer of the high glass content layer (25); and
the side surface region includes: 
	a portion extending from the first end portion to an intermediate point that includes multiple layers including a lower layer of the low glass content layer (15) and an upper layer of the high glass content layer (25); and
	a portion extending from the intermediate point to the second end portion that includes a single layer of the low glass content layer (15; as shown in FIG. 1).

Claims 1-2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2017/0154729 to Lee et al. (hereinafter Lee).
Claim 1
Lee (FIG. 2-6) discloses a ceramic electronic component comprising:
a ceramic body (110) including a ceramic layer (111) and an internal electrode (121-122) stacked in layers; and
at least a pair of external electrodes (131-132) on a surface of the ceramic body (110); wherein
the internal electrode (121-122) and the external electrode (131) are electrically interconnected;
 the ceramic body (110) includes a pair of end surfaces at which the internal electrode (121-122) is led out, and four side surfaces connecting the pair of end surfaces;
 the external electrode (131) includes at least a high glass content layer (31) including glass (paragraph 49) and a low glass content layer (33) including no glass (paragraph 50) or including glass at a ratio smaller than the high glass content layer (31);
 in at least one of a cross section including the pair of external electrodes (131-132) that is obtained by cutting in a direction perpendicular or substantially perpendicular to a direction of a plane in which the internal electrode (121-122) extends and a cross section including the pair of external electrodes (131-132) that is obtained by cutting in a direction parallel or substantially parallel to the direction of the plane in which the internal electrode (121-122) extends;
 the external electrode (131) includes an end surface region on the end surface and a side surface region on the side surface;
 the side surface region includes a first end portion electrically connected to the end surface region at a ridge portion of the ceramic body (110) connecting the end surface and the side surface together, and a second end portion opposite to the first end portion;
 at at least a portion where the internal electrode (121-122) is led out, the end surface region includes the high glass content layer (31) in contact with the ceramic body (110);
 at least the second end portion and a vicinity thereof includes the low glass content layer (33) in contact with the ceramic body (110); and
at least a portion of the side surface region includes a surface with the low glass content layer (33) exposed (as shown in FIG. 2-6).
Claim 2
Lee discloses the ceramic electronic component according to claim 1, wherein at least one plating layer (35; paragraph 55) is provided on a surface of the external electrode (131).
Claim 5
Lee (FIG. 5-6) discloses the ceramic electronic component according to claim 1, wherein
the end surface region includes a single layer of the high glass content layer (31); and
the side surface region includes: 
	a portion extending from the first end portion to an intermediate point that includes multiple layers including a lower layer of the high glass content layer (31) and an upper layer of the low glass content layer (33); and
	a portion extending from the intermediate point to the second end portion that includes a single layer of the low glass content layer (33; as shown in FIG. 5-6).
Claim 7
Lee (FIG. 4) discloses the ceramic electronic component according to claim 1, wherein 
the end surface region includes multiple layers including a lower layer of the high glass content layer (31) and an upper layer of the low glass content layer (33); and
the side surface region includes:
	a portion extending from the first end portion to an intermediate point that includes multiple layers including a lower layer of the high glass content layer (31) and an upper layer of the low glass content layer (33); and
	a portion extending from the intermediate point to the second end portion that includes a single layer of the low glass content layer (33; as shown in FIG. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishisaka in view of Takeuchi.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it also constitutes prior art under 35 U.S.C. 102(a)(2).
A rejection under 35 U.S.C. 103 based upon prior art only available under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 14
Nishisaka discloses the method for manufacturing a ceramic electronic component according to claim 11, wherein
the end surface region includes a single layer of the high glass content layer (25), as recited in claim 14.
Nishisaka does not expressly disclose the side surface region includes a single layer of the low glass content layer, as recited in claim 14.
Takeuchi (FIG. 2) teaches a side surface region includes a single layer of the low glass content layer (142; as shown in FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Takeuchi with Nishisaka to incorporate a single layer of the low glass content layer on the side surface as taught by Takeuchi in the structure taught by Nishisaka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for reduced thickness of the outer electrode, allowing for a compact ceramic component (Takeuchi paragraph 19, 68).
Claim 16
Nishisaka discloses the method for manufacturing a ceramic electronic component according to claim 11, as shown above.
Nishisaka does not expressly disclose the end surface region includes multiple layers including a lower layer of the high glass content layer and an upper layer of the low glass content layer; and the side surface region includes a single layer of the low glass content layer, as recited in claim 16.
Takeuchi (FIG. 4) teaches an end surface region includes multiple layers including a lower layer of the high glass content layer (141) and an upper layer of a low glass content layer (142); and a side surface region includes a single layer of the low glass content layer (142; as shown in FIG. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Takeuchi with Nishisaka to incorporate multiple layers on the end surface region and a single layer of the low glass content layer on the side surface as taught by Takeuchi in the structure taught by Nishisaka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for reduced thickness of portions of the outer electrode, allowing for a compact ceramic component (Takeuchi paragraph 19, 68).
Claim 18
Nishisaka discloses the method for manufacturing a ceramic electronic component according to claim 11, wherein
the end surface region includes a single layer of the high glass content layer (25), as recited in claim 18.
Nishisaka does not expressly disclose the side surface region includes: a portion extending from the first end portion to an intermediate point that includes a single layer of the high glass content layer; and a portion extending from the intermediate point to the second end portion that includes a single layer of the low glass content layer, as recited in claim 18.
Takeuchi (FIG. 6) teaches wherein an end surface region includes a single layer of a high glass content layer (141); and a side surface region includes: a portion extending from the first end portion to an intermediate point that includes a single layer of the high glass content layer (141); and a portion extending from the intermediate point to a second end portion that includes a single layer of a low glass content layer (142; as shown in FIG. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Takeuchi with Nishisaka to incorporate a single layer of a high glass content layer on the end surface region and a portion of the side surface region and a single layer of the low glass content layer on the side surface as taught by Takeuchi in the structure taught by Nishisaka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for reduced thickness of portions of the outer electrode, allowing for a compact ceramic component (Takeuchi paragraph 19, 68).
Claim 19
Nishisaka discloses the method for manufacturing a ceramic electronic component according to claim 11, wherein
the end surface region includes a single layer of the high glass content layer (25), as recited in claim 19.
Nishisaka does not expressly disclose the second end portion of the side surface region and a vicinity thereof includes a single layer of the low glass content layer; and a remaining portion of the side surface region includes a single layer of the high glass content layer, as recited in claim 19.
Takeuchi (FIG. 6) teaches wherein an end surface region includes a single layer of a high glass content layer (141); a second end portion of a side surface region and a vicinity thereof includes a single layer of a low glass content layer (142); and a remaining portion of the side surface region includes a single layer of the high glass content layer (as shown in FIG. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Takeuchi with Nishisaka to incorporate a single layer of a high glass content layer on the end surface region and a portion of the side surface region and a single layer of the low glass content layer on the side surface as taught by Takeuchi in the structure taught by Nishisaka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for reduced thickness of portions of the outer electrode, allowing for a compact ceramic component (Takeuchi paragraph 19, 68).
Allowable Subject Matter
Claims 15 and 17 would be allowable if rewritten to overcome the objections to base claim 11, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 15 and 17 each recite a method creating a specific arrangement of layers, the method including firing second and third conductive pastes to form an external electrode (see claim 11 lines 38-41); Lee, used in the rejection of product claims 5 and 7, set forth above, teaches the use of a conductive resin layer (and the advantages thereof) as the low glass content layer in the arrangement of layers and not a conductive paste, as recited in combination in claims 15 and 17. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848